Dismissed and Memorandum Opinion filed October 21, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00602-CV

                    HILTON HOLDINGS, LLC, Appellant

                                        V.
                 CROSSCHECK ADJUSTER, INC., Appellee

                   On Appeal from the 133rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-40114

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed April 21, 2014. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed
the court appellant did not make arrangements to pay for the record.

      On September 15, 2014, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices McCally, Brown, and Wise.




                                        2